MAXIM SERIES FUND, INC. GW CAPITAL MANAGEMENT, LLC CODE OF ETHICS FOR ACCESS PERSONS Table of Contents Section Topic Page I. Overview 1 II. Guiding Principles 2 III. Terms You Should Know 3 IV. Personal Trading Restrictions and Pre-Clearance 9 V. Reporting of Personal Trading – Access Persons 11 VI. Additional Required Reporting 14 VII. Exceptions from Reporting Requirements – Independent Directors and Independent Managers 15 VIII. Gifts, Gratuities and Entertainment 16 IX. Miscellaneous 19 Appendix A Appendix B Appendix C Appendix D Appendix E A-1 B-1 C-1 D-1 E-1 I.Overview Introduction Maxim Series Fund, Inc., (“Maxim”) is a registered investment company under the Investment Company Act of 1940 (“1940 Act”).GW Capital Management, LLC (“GWCM”) is the registered investment adviser to Maxim under the Advisers Act of 1940 (“Advisers Act”). Rule 17j-1 under the 1940 Act requires investment companies, as well as their investment advisers and principal underwriters, to adopt written codes of ethics containing provisions reasonably necessary to prevent Access Persons (as defined below) from engaging in any act, practice, or course of business prohibited under the anti-fraud provisions of the Rule. Rule 204A-1 under the Advisers Act requires investment advisers to adopt a code of ethics which requires personnel to report their personal securities transactions. Purpose This Code of Ethics (“Code”) is intended to provide guidance to Access Persons of Maxim and GWCM in the conduct of their personal investment activities in order to reduce the possibility of securities transactions that place, or appear to place, such persons in conflict with the interests of Maxim or Maxim’s shareholders. General Anti-Fraud Provisions It is unlawful for affiliated persons of Maxim or GWCM in connection with their purchase or sale, directly or indirectly, of a Security Held or to be Acquired by Maxim, to engage in any of the following acts, practices or courses of business: 1.employ any device, scheme, or artifice to defraud Maxim; 2.make to Maxim any untrue statement of a material fact or omit to state to Maxim a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; 3.engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon Maxim; and 4.engage in any manipulative practice with respect to Maxim. [Reference;17j-1 of the 1940 Act; See also Section 206 of the Advisers Act.] Interpretation of Provisions The Board of Directors of Maxim (the “Board”) and management of GWCM may, from time to time, adopt such interpretations of this Code as such Board and management of GWCM deem appropriate, provided that the Board and the management of GWCM approve any material changes to this Code. II.Guiding Principles The following general principles govern the conduct of all Access Persons subject to this Code as set forth below. Compliance with Federal Securities Laws A variety of Federal Securities Laws, including those described in this Code apply to the operations of Maxim and its investment adviser, GWCM.Maxim and GWCM have adopted compliance programs consisting of policies and procedures designed to prevent violations of Federal Securities Laws.You should refer to those policies and procedures for issues not expressly covered in this Code.It is your responsibility to understand your obligations under these laws and to comply with all applicable Federal Securities Laws.If you are unsure of your obligations, you should seek assistance from the CCO’s Office. Compliance with this Code All personal securities transactions of those who are subject to this Code must be conducted in a manner consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position or trust and responsibility.On an annual basis, you are required to certify that you have read and understand the Code of Ethics and any amendments thereto and agree to comply with its provisions. Personal Interests As a general matter, you should not improperly take personal advantage of your knowledge of recent, pending or intended securities activities for clients, including Maxim.In addition, you should not improperly take advantage of your position, to personally gain at the expense of the interests of Maxim and its shareholders. Confidentiality Except in the normal course of your duties on behalf of Maxim or GWCM, information regarding the identity of client’s security holdings, their accounts, or any information regarding securities transactions made or being considered by or on behalf of Maxim is confidential and may not be revealed to any other person outside of Maxim or GWCM, including vendors, or family members. III.Terms You Should Know Definitions Following are the definitions used in this Code: Term Definition Access Persons The term “Access Person” is defined in Section 17j-1 of the 1940 Act and in Rule 204-2(a) under the Advisers Act, and may be amended from time to time.The term “Access Person” includes the following individuals as defined below in this Section: ·Advisory Employees of Maxim or GWCM, ·Portfolio Managers, ·Supervised Persons of GWCM, ·Any other employee of Maxim or GWCM or of any company in a control relationship to Maxim or GWCM who is designated as such by the CCO’s Office. Examples of having access to nonpublic information include having access to the Maxim portfolio holdings on the PAM Yugo portfolio accounting system, research database, trading systems or settlement information.Individuals who have only access to the PAM Mack system which contains information pertaining to the Maxim Profile funds which are only invested in mutual funds are not considered “Access Persons”. Note:Access Persons includes employees (administrative, technical and clerical personnel) who, by virtue of their normal workplace duties have access to nonpublic information and are in a position to exploit or take advantage of their inside information about Maxim’s securities transactions or holdings. Ultimately, whether or not an individual will be designated an “Access Person” will be determined by the CCO’s Office based on an analysis of the type of information to which the individual has access. Advisory Employee The term "Advisory Employee" means: (a) any employee of Maxim or GWCM who, in connection with his regular functions or duties, makes, participates in, or has access to nonpublic information regarding the purchase or sale of a Reportable Security by or on behalf of Maxim; or (b) any employee of Maxim or GWCM whose functions relate to the making of any recommendations with respect to such purchases or sales; and, (c) any individual or employee of any company that is in a control relationship with Maxim or GWCM. Automatic Investment Plan An “Automatic Investment Plan” is a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a determined schedule and allocation. An “Automatic Investment Plan” includes a dividend reinvestment plan and dollar cost averaging program. Beneficial Ownership The term "Beneficial Ownership" generally means any direct or indirect pecuniary interest in a security. "Beneficial Ownership" includes accounts of a spouse, minor children who reside in an Access Person's home and any other relatives (parents, adult children, brothers, sisters, including a live-in partner, etc.) whose investments the Access Person directs or controls, whether the person lives with him or not, as well as accounts of another person (individual, director, corporation, trust, custodian, or other entity) if, by reason of any contract, understanding, relationship, agreement or other arrangement, the Access Person obtains or may obtain therefrom benefits substantially equivalent to those of ownership.A person does not derive a beneficial interest by serving as a trustee or executor unless he or a member of his immediate family has a vested interest in the income or corpus of the trust or estate. Being Considered for Purchase or Sale A security is "Being Considered for Purchase or Sale" when a recommendation to purchase or sell the security has been made and communicated by an Advisory Employee in the course of his duties. With respect to the person making the recommendation, a security is “Being Considered for Purchase or Sale” when the person seriously considers making such a recommendation. Covered Fund The term “Covered Fund” means: (a)any portfolio of Maxim or a Fund for which GWCM serves as an investment adviser (with the exception of the Maxim Profile funds); or (b)any Fund whose investment adviser or principal underwriter controls GWCM, is controlled by GWCM, or is under common control with GWCM. Note.For purposes of this section, “control” has the same meaning as it does in section 2(a)(9) of the 1940Act (15 U.S.C. § 80a-2(a)(9)). Exception.Covered Fund does not include shares issued by money market Funds, and shares issued by unit investment trusts that are invested exclusively in shares of one or more mutual funds, none of which are Covered Funds. Chief Compliance Officer (“CCO”) The Chief Compliance Officer (“CCO”) means the CCO of Maxim and GWCM and her/his designee.The term “CCO” and the “CCO’s Office” is used interchangeably throughout this Code.The CCO Office has the authority to grant or deny pre-clearance approval of transactions in securities by Access Persons, and to monitor and enforce the activities of all individuals subject to this Code. Exempt Personnel “Exempt Personnel” means the following individuals who have executed a confidentiality agreement and are not involved with making investment decisions for Maxim or GWCM: ·certain temporary workers, ·consultants, ·independent contractors, ·certain control persons (and their employees) and employees of affiliates; and, ·other employees designated by the CCO’s Office. Exempt Personnel are not subject to the reporting requirements of this Code. Federal Securities Laws The term “Federal Securities Laws” means: ·the Securities Act of 1933 (15 U.S.C. 77a-aa), ·the Securities Exchange Act of 1934 (15 U.S.C. 78a — mm), ·the Sarbanes-Oxley Act of 2002 (Pub. L. 107-204, 116 Stat. 745 (2002)), ·the Investment Company Act of 1940 (15 U.S.C. 80a), ·the Investment Advisers Act of 1940 (15 U.S.C. 80b), ·Title V of the Gramm-Leach-Bliley Act (Pub. L. No. 106-102, 113 Stat. 1338 (1999), ·any rules adopted by the Securities and Exchange Commission under any of these statutes, ·the Bank Secrecy Act (31 U.S.C. 5311 — 5314; 5316 — 5332) as it applies to registered investment companies and investment advisers, ·and any rules adopted thereunder by the Securities and Exchange Commission or the Department of the Treasury. Fund The term “Fund” means an investment company registered under the 1940 Act. Independent Director of Maxim The term "Independent Director of Maxim" means a director of Maxim who is not an "interested person" of Maxim or GWCM and is excepted from the requirements to report personal securities transactions. Independent Manager of GWCM The term “Independent Manager of GWCM” means a Manager of GWCM who is treated in the same manner as a Independent (‘disinterested’), Director of Maxim and excepted from the requirements to report personal securities transactions IF all of the following requirements are satisfied. You: ·have noinvolvement with the day-to-day operations of Maxim; ·have no involvement in decisions or recommendations regarding the purchase or sale of securities for any Fund or Maxim; ·have no immediate access to, or involvement with the management or fund investment and trading personnel (trading and portfolio management information) of Maxim or GWCM; ·do not own, control or hold 5% or more of the outstanding voting shares of either Maxim or GWCM; and, ·do not control Maxim or GWCM, either individually or by virtue of any arrangement with any other person. [Reference:Rule 17j-1(d)(2)(ii) as discussed in the MacKenzie Investment Management, No-Action letter (Reference Number 200051298) issued by the Securities and Exchange Commission on August 8, 2000.] Initial Public Offering (“IPO”) The term "Initial Public Offering" means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act of 1934. Investment Control The term “Investment Control” refers to any Reportable Security in which you have influence (i.e., power to manage, trade, or give instructions concerning the investment disposition of assets in the account, or to approve or disapprove transactions in the account), whether sole or shared, direct or indirect. Note:You are presumed under this Code to have Investment Control as a result of having: ·Investment Control over your personal brokerage account(s); ·Investment Control over an account(s) in the name of your spouse or minor children, unless you have renounced an interest in such account and provided documentation to the CCO’s Office; ·Investment Control over an account(s) in the name of any family member; ·Involvement in an investment club; ·Trustee or executor power over an account of an immediate family member in which you have a vested interest in the income or corpus of the trust or estate; or, ·The existence and/or exercise of a power of attorney over an account. Investment Personnel “Investment Personnel” means, all Portfolio Managers of Maxim or GWCM and other Advisory Employees who assist or provide advice to the Portfolio Managers in making and implementing investment decisions for Maxim, such as a research analyst and portfolio assistants. Limited Offering The term "Limited Offering” means an offering of securities that are exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) or Section 4(6) or pursuant to Rule 504, Rule 505, or Rule 506 under the Securities Act of 1933. (Regulation D Program) Note:Limited offerings are also referred to as private placements and include many unregistered investment vehicles such as hedge funds, private equity funds and venture capital funds. Portfolio Manager The term “Portfolio Manager” means the person or persons entrusted with the direct responsibility and authority to make investment decisions affecting a Maxim portfolio, and who, therefore, may be the best informed about such portfolio’s investment plans or interests. PTA System The term “PTA system” means the automated Personal Trading Assistant (“PTA”), web-based application that is used by the CCO’s Office to track and monitor the personal trading activities of Access Persons. All employees of Maxim and GWCM who are required to report in accordance with this Code, must submit their reports electronically to the CCO’s Office through the PTA system, unless expressly exempted from reporting in this Code. Reportable Security The term "Reportable Security” means, in general, any interest or instrument commonly known as a “security”, including: ·equity and debt securities, ·derivative securities, including without limitation, options on and warrants to purchase equity or debt securities, futures, swaps and other derivative contracts, ·exchange-traded securities (“ETF”), ·private investment funds, hedge funds, ·shares of closed-end investment companies, ·investments in unit investment trusts (“UIT”);and, ·foreign mutual funds and foreign unit trusts. Exception.“Reportable Security” does NOT include: ·Non-affiliated mutual funds; ·Maxim and Putnam mutual funds in the Great-West 401(k) plan; ·United States government securities (e.g., Treasury bills, T-notes); ·Bankers' acceptances, bank certificates of deposit, commercial paper, and high quality short-term debt instruments, including repurchase agreements; ·Money market funds; ·Unit investment Trusts (“UIT”) that are invested exclusively in other non-affiliated mutual funds; and ·Variable annuity and/or variable life insurance contracts if invested exclusively in other non-affiliated mutual funds. For purposes of this term, “high quality short-term debt instruments” means any instrument that has a maturity at issuance of one year or less and that is rated in one of the two highest rating categories by a nationally recognized statistical rating organization. Security Held or to be Acquired "Security Held or to be Acquired" by Maxim means: a.any Reportable Security which, within the most recent fifteen (15) calendar days: i.is or has been held by Maxim; or ii.is being or has been considered by Maxim or GWCM for purchase by Maxim; and b.any option to purchase or sell, and any security convertible into or exchangeable for, a Covered Security. Supervised Person “Supervised Person” means any partner, officer, director (or other person occupying a similar status or performing similar functions), or employee of GWCM, or other person who provides investment advice on behalf of GWCM and is subject to the supervision and control of GWCM. IV.Personal Trading Restrictions and Pre-Clearance A.Pre-Clearance Policy Prior to the purchase or sale of Securities in an Initial Public Offering (“IPO”), Limited or Private Placement Offering in any securities, YOU must obtain Pre-Clearance from the CCO’s Office. Pre-Clearance Process Prior to the purchase or sale of securities in an IPO, Limited or Private Placement Offering ,you should follow the steps set forth below: Step Action 1 Submit a Pre-Clearance request in advance of the purchase in the PTA system. Note:A request for Pre-Clearance can be submitted in the PTA system Monday – Friday from 9:00 to 4:00 MST. 2 The CCO’s Office will review the Pre-Clearance request to determine if a potential or an actual conflict of interest exists. 3 The Access Person will receive an approval or denial of the Pre-Clearance request from the CCO’s Office via the PTA system. Granting of Pre-Clearance Pre-Clearance will be granted if the CCO’s Office determines that the transaction is: ·not potentially harmful to Maxim; ·would be highly unlikely to affect the market in which Maxim’s portfolio securities are traded; ·clearly is not related economically to the securities to be purchased, sold or held by Maxim; and, ·the decision to purchase or sell the security is not the result of material non-public information obtained in the course of the person’s relationship with Maxim or GWCM. Pre-Clearance approval by the CCO’s Office of any securities transaction is only effective for 3 business days from and including the date clearance is granted. Denial of Pre-Clearance Pre-Clearance will be denied if the CCO’s Office determines that the security is being made available in an IPO or Limited/Private Placement Offering AND: ·is Being Considered for Purchase or Sale by Maxim; ·has been purchased or sold by Maxim within the prior 2 business days; ·is being purchased or sold on behalf off Maxim; or, ·the granting of pre-clearance would be inconsistent with the purposes of this Code. Note:The term “sold” includes an order to sell that has been entered but not executed. B.90-Day Short-Term Holding Rule After the purchase of a Covered Fund, an Access Person may not sell the Covered Fund within 90 calendar days. Example: If Mary purchased 200 shares of Maxim Invesco ADR on 1/1/2008, she may not sell or redeem any shares within her Maxim Invesco portfolio until the 91st day or until March 31, 2008 or after. Calculation:The duration of short term trades is calculated on a Last In, First Out (LIFO) basis. Exception 1: The CCO’s Office may grant written approval of a short-term trade of Covered Funds: ·in rare and/or unusual circumstances; and, ·if the trade results in a loss or break-even status. Exception 2: The CCO’s Office may grant written approval to redeem shares of a Covered Fund not held for 90 days, if necessary: ·due to hardship or extraordinary circumstances; or ·due to special circumstances, such as an Automatic Investment Plan (or periodic rebalancing); or ·as determined appropriate by the CCO’s Office. C. 7- Day Blackout Rule Portfolio Managers and Investment Personnel may not purchase or sell a security in his/her personal account within 7 days before or after the Portfolio Manager trades in the same securities (e.g., CUSIP) for the advisory client’s portfolio that he/she manages. Exempt Transactions The 7-Day Blackout Rule and the 90-Day Short Term Holding Rule do not apply to the following transactions: 1.purchases or sales of securities effected in any account over which you have no Beneficial Ownership or Investment Control, or in any personal account which is managed on a discretionary basis by a person other than you and you do not in fact influence or control the purchases or sale transactions; 2.purchases or sales of securities which are not eligible for purchase or sale by AAG for its Advisory Clients; 3.purchases or sales of securities which are made in an employee personal account with automatic contributions; 4.De Minimus Transactions In Large Cap securities, which means any securities transaction, or series of related transactions, involving five hundred (500) shares or less in the aggregate, if the issuer has a market capitalization (outstanding shares multiplied by the current price per share) greater than $1 billion. V.Reporting of Personal Trading – Access Persons A.Who Needs to Report Access Persons must submit to the CCO’s Office, through the PTA system, the following reports concerning their personal Reportable Securities transactions and holdings, unless excepted (as set forth herein) from the reporting requirements. B.What Needs to Be Reported In PTA All Access Persons must: 1.Disclose all securities/investment accounts holding ANY securities ; and 2.Report all Reportable Securities holdings and transactions. 1.Disclosure of Investment Accounts All Access Persons must disclose in PTA the existence of all investment accounts holding ANY securities in which the Access Person, or any member of your immediate family (including any relative by blood or marriage living in your household, or live-in partner sharing financial resources) has Beneficial Ownership or Investment Control. On the Broker Account Certification, you must disclose: ·account number(s); ·name of the broker, bank, insurance company or other financial institution holding any securities; ·type of account (i.e., trust account, mutual fund, 401(k), margin account); ·account name(s). The following are examples of investment accounts which you are required to disclose in the PTA system. Examples:Securities/ Investment Accounts ·Any investment account holding any securities in which you have Beneficial Ownership or Investment Control, including a shared account; ·IRA accounts with a broker/dealer; ·Partnership or corporate account in which you have BeneficialOwnership or Investment Control; ·529 College Savings Account; and, ·Investment account of immediate family member in your household, if you have decision-making authority (regardless of whether exercised authority). 2.Reportable Securities Holdings and Transactions Access Persons must report all Reportable Securities transactions and holdings in the PTA system in which the Access Person, or any member of your immediate family (including any relative by blood or marriage living in your household or live-in partner sharing financial resources) has Beneficial Ownership or Investment Control. The following list identifies the securities transactions and holdings that you are NOT required to report: Exception: Non-Reportable Securities Holdings and Transactions ·U.S. Government securities (e.g., Treasury bills, T-Notes); ·Money market instruments, bank certificates of deposit, high quality short-term debt instruments, commercial paper; ·Money market funds; ·Non-affiliated mutual funds; ·Maxim and Putnam mutual funds in the Great-West 401(k) staff plan; ·Units Investment Trusts, if invested exclusively in other non-affiliated mutual funds; and, ·Variable annuity and/or variable life insurance contracts if invested exclusively in other non-affiliated mutual funds. Account Statements If you or any member of your immediate family (including any relative by blood or marriage living in your household or live-in partners sharing financial resources) has Beneficial Interest or Investment Control in any Reportable Securities you must authorize and directeach broker or dealer to deliver to the CCO’s Office, on a timely basis, electronic data feeds of all of your Reportable Securities transactions and holdings for all of your securities/investment accounts. If your broker is unable to provide electronic data feeds of your transactions and holdings on a quarterly basis, you are required to manually enter all Reportable Securities transactions and holdings in PTA, no later than two (2) weeks after a confirmation statement is received from the brokerage firm.All transactions that occur within a given quarter must be entered in PTA no later than the 30th day of the month following quarter-end. It is your responsibility to ensure that the CCO’s Office is appropriately notified of all brokerage accounts and the opening of any new investment account. Participating Brokers The brokerage firms listed below (which may be amended from time to time) can provide electronic feeds of your personal securities transactions to the CCO’s Office.You are strongly encouraged to maintain your investment accounts with the following brokerage firms or to request your broker to participate in providing electronic data feeds: ·AG Edwards ·Charles Schwab ·E*Trade Financial (formerly Harrisdirect) ·Merrill Lynch ·Morgan Stanley ·Scottrade ·Smith Barney ·TD Ameritrade
